 



EXHIBIT 10.47
LEASE
     THIS LEASE is made by and between Landlord and Tenant, who agree as
follows:

1.   Basic Lease Provisions

  1.1   Landlord: CD Partners L.L.C., a Michigan limited liability company

                 
 
    1.2     Landlord’s Office:   39000 Country Club Drive
Farmington Hills, Michigan 48331

  1.3   Tenant: Mercantile Bank of Michigan, a Michigan Banking Corporation    
1.4   Lease Date: October 2, 2007     1.5   Building: A 12,006 square foot
building on an approximately 1.88 acre parcel of land commonly known as 28350
Cabot Drive Novi, Michigan 48377; see Exhibit A-1     1.6   Premises: All of the
Building, site improvements and land; see Exhibit A-1     1.7   Rentable Floor
Area of Premises: 12,006 Useable / 12,006 Rentable Square Feet

                 
 
    1.8     Term:   Five (5) full Lease Years after the Commencement Date
 
              One (1) Option Term of Five (5) full Lease Years

  1.9   Scheduled Occupancy Date: Thirty (30) days after the issuance of a
building permit for the Tenant Improvements by the City of Novi (see §2.5)    
1.10   Termination Date: Five (5) full Lease Years after the Commencement Date
unless the Option Term is exercised in accordance with the terms hereof     1.11
  Annual Base Rent: $159,084.00 for the first Lease Year. See Exhibit A-2    
1.12   Monthly Installment of Base Rent: $13,257.00 for the first Lease Year.
See Exhibit A-2     1.13   Security Deposit: None     1.14   Designated Use:
Office use and retail branch bank use     1.15   Rules & Regulations: Exhibit D
    1.16   Guarantor: None

2.   Premises

         2.1 Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises described in Section 1.6, which will consists of a Building described
in Section 1.5 and other improvements on the land (the “Land”) shown on the Site
Plan attached hereto as Exhibit A (the Land, Building and other improvements are
collectively referred to as the “Premises”). Tenant agrees that the Premises
shall be deemed to include the number of rentable square feet set forth in
Section 1.7 and in no event shall Tenant have the right to challenge, demand,
request or receive any change as a result of any claimed or actual error or
omission in the square footage of the Premises. Landlord reserves the right at
any time and from time to time to make alterations or additions to the Building
or the Premises, and to demolish improvements on and to build additional
improvements on the land surrounding the

1



--------------------------------------------------------------------------------



 



Building, in its sole discretion without the consent of Tenant and the same
shall not be construed as a breach of this Lease provided the same does not have
a material adverse effect on Tenant’s use of the Premises including but not
limited to, any material blocking of the view of the Premises from adjacent
streets and from the parking lot.
     2.2 Landlord shall undertake certain renovations to the Building for the
Tenant’s occupancy of the Premises (the “Tenant Improvements”) consistent with
the approved plans and specifications for the Tenant Improvements attached
hereto as Exhibit B and made a part hereof. Landlord shall provide an allowance
for a portion of the Construction Costs of completion of the Tenant Improvements
up to a maximum total charge of $63,030.00 (the “Tenant Improvement Allowance”).
Tenant shall be responsible and shall pay to Landlord all Construction Costs of
completion of the Tenant Improvements in excess of the Tenant Improvement
Allowance within thirty (30) days of an invoice therefore from Landlord.
“Construction Costs” shall mean all hard costs and soft costs of construction
including all labor and materials, all engineering costs, the cost (including
all governmental fees) of obtaining building permits and other permits and
licenses, costs due to winter conditions, developer’s/general contractor’s fee
(10% of total costs) and other costs paid or incurred by Landlord to permit and
build the Tenant Improvements. If Landlord determines that the Tenant
Improvements cannot be constructed in the ordinary course of business on or
before the Scheduled Occupancy Date, then any resulting delay shall be
considered a Tenant Delay. If Landlord fails to complete construction of the
Tenant Improvements within sixty (60) days after the issuance of a building
permit for the Tenant Improvements by the City of Novi because of a Landlord
delay, then Tenant shall have the right to complete construction of the Tenant
Improvements in accordance with the Tenant Improvement Plans and Specifications.
In addition, if Landlord fails to complete all punch list items within thirty
(30) days after Tenant’s timely delivery of the punch list, then Tenant shall
have the right to complete construction of the punch list items. All material
changes from the Tenant Improvement Plans and Specifications which Landlord
determines may be necessary during construction shall be submitted to Tenant for
Tenant’s approval or rejection. If Tenant fails to notify Landlord of Tenant’s
approval or rejection of such changes within five (5) days of receipt thereof,
Tenant shall be conclusively deemed to have approved such changes. Landlord
shall construct the Tenant Improvements in accordance with all applicable laws,
rules or regulations of any governmental authority.
     2.3 Landlord shall not be required to expend any amounts in excess of the
Tenant Improvement Allowance in order to construct the Tenant Improvements. The
charges for the Tenant Improvements shall include all Construction Costs, but
shall exclude any financing costs.
     2.4 Any change to the approved Tenant Improvement Plans and Specifications
desired by Tenant will be subject to Landlord consent which will not be
unreasonably withheld, and must be set forth in a written change order signed by
Landlord and Tenant that describes in detail the change, an estimate of the
additional construction time, if any, that will be required to complete the
Tenant Improvements as a result of the change, and an estimate of the
Construction Costs to be incurred as a result of such change order. Once
submitted, the change order must be approved by Tenant in writing (including
Tenant’s agreement to pay the actual excess Construction Costs) within seven (7)
days or else the change order shall be deemed rejected. Also, all delivery dates
which Landlord has obligated itself to satisfy shall be extended one day for
each day of additional construction time that is required as a result of a
Tenant initiated change order, it being agreed that Landlord shall have no
obligation to do any work described in a change order on an overtime basis to
avoid incurring construction delays. If Landlord elects not to amortize all or
some portion of the excess Construction Costs, Tenant shall pay Landlord, within
five (5) days of request for such payment (which request will come no more than
monthly), such excess Construction Costs to be incurred as a result of any
Tenant change order, if any.
     2.5 Landlord intends to construct the Tenant Improvements and deliver the
Premises “ready for occupancy” (as defined below) to Tenant on or before the
Scheduled Occupancy Date set forth in Paragraph 1.9, subject to Force Majeure
and Tenant Delays (each as defined below). The Premises will be conclusively
deemed “ready for occupancy” on the earlier to occur of when: (i) the work to be
done under this Section has been substantially completed and after the issuance
of a conditional or temporary certificate of occupancy for the Premises by the
appropriate government agency within whose jurisdiction the Building is located,
or (ii) when Tenant takes possession of the Premises. The Premises will not be
considered unready or incomplete if only minor or insubstantial details of
construction, decoration or mechanical adjustments remain to be done within the
Premises, or if interior finish, architectural details or similar work requested
by Tenant remains incomplete. In addition, if in good faith Landlord is delayed
or hindered in any construction (including punch list items) by any labor
dispute,

2



--------------------------------------------------------------------------------



 



strike, lockout, fire, unavailability of material or other ordinary construction
delay, severe weather, acts of God, restrictive governmental laws or
regulations, riots, insurrection, war or other casualty or events of a similar
nature beyond its reasonable control (“Force Majeure”), the date for the
delivery of the Premises to Tenant “ready for occupancy” shall be extended for
the period of delay caused by the Force Majeure or Tenant Delay (as defined
below). If Landlord is delayed or hindered in construction (including punch list
items) as a result of change orders or other requests by, or acts or omissions
of, Tenant (“Tenant Delay”), the date for the delivery of the Premises to Tenant
“ready for occupancy” shall be extended by the number of days of delay caused by
Tenant Delay. The date Landlord delivers the Premises to Tenant “ready for
occupancy” is herein referred to as the “Occupancy Date.” Landlord shall not be
subject to any liability for failure to deliver possession of the Premises to
Tenant “ready for occupancy” on the Scheduled Occupancy Date and the validity of
the Lease shall not be impaired by such failure. By occupying the Premises,
Tenant will be deemed to have accepted the Premises and to have acknowledged
that they are in the condition called for in this Lease, subject only to “punch
list” items (as the term “punch list” is customarily used in the construction
industry in the area where the Building is located) identified by Tenant by
written notice delivered to Landlord within thirty (30) days after the date
Landlord tenders possession of the Premises to Tenant. Landlord agrees to use
reasonable efforts to complete all punch list items within thirty (30) days
after the timely delivery of the punch list.

3.   Term

     3.1 Possession of the Premises will be delivered to Tenant on the Occupancy
Date. Tenant may permit one or two of its officers to use temporary space in the
Premises prior to the Occupancy Date. Landlord shall coordinate Tenant’s early
access with the construction schedule and the City of Novi inspection process.
Tenant’s access shall be subject to reasonable guidelines, rules and requests
communicated by Landlord to Tenant from time to time, Tenant shall arrange and
pay for the switching of the utilities to Tenants name and billing account,
Tenant shall thereafter pay all utilities, and Tenant’s use shall be subject to
all of the terms and conditions of the this Lease (including the insurance and
indemnity provisions), other than the obligation to pay Base Rent, Building
Expenses and Real Estate Taxes. Tenant shall not interfere with or delay the
construction of the Premises or the completion of Landlord’s work hereunder. Any
entry by Tenant prior to the Occupancy Date shall be at its own risk, Tenant
shall be responsible for obtaining and complying with all necessary governmental
permits and approvals in order to permit such access, and Tenant’s entry shall
be subject to compliance with all applicable laws and permits. The initial term
of this Lease (the “Initial Term” and together with any exercised Option Terms,
the “Term”) will commence (the “Commencement Date”) on the earlier of: (i) the
date Tenant takes possession of the Premises (excluding the early access
permitted above); (ii) the Occupancy Date; or (iii) the date the Occupancy Date
would have occurred in the absence of Tenant Delay. Unless sooner terminated or
extended in accordance with the terms hereof, the Lease will terminate the
number of Lease Years and Months set forth in Section 1.10 after the
Commencement Date. Lease Year means that period of 12 consecutive months
beginning on the Commencement Date or, if the Commencement Date falls on a day
other than the first day of any month, then beginning on the first day of the
calendar month immediately following the Commencement Date and each
12-calendar-month period thereafter during the Term; provided that the first
Lease Year shall include any partial calendar month between the Commencement
Date and such first day, and the last Lease Year shall contain such period of
time as there is from the beginning of the last Lease Year to the termination or
expiration of this Lease. Upon request by Landlord, Tenant will execute a
memorandum in order to confirm Commencement Date and the expiration date of the
Initial Term.
     3.2 Provided (i) Tenant is the Tenant originally named herein, (ii) Tenant
actually occupies all of the Premises, and (iii) no event of default of the
Tenant’s obligations hereunder shall have occurred during the Term which was not
timely cured, Tenant shall have the right to renew and extend this Lease for one
(1) additional term of five (5) Lease Years (the “Option Term”), from the
expiration of the Initial Term. Tenant may exercise the Option Term, if at all,
by the delivery to Landlord of a written notice of Tenant’s election to renew
not later than nine (9) months prior to the expiration of the Initial Term
together with Tenant’s payment to Landlord of the cost of any capital
expenditures and the interest thereon which has been deferred pursuant to
Section 6.2. Upon delivery of such election the Lease shall be deemed renewed
and extended for the Option Term on the same covenants, agreements, terms and
conditions herein contained except that:

  (a)   Landlord shall not be obligated to perform any work in the Premises in
order to prepare or continue the use of same for Tenant’s use.

3



--------------------------------------------------------------------------------



 



  (b)   The Annual Base Rent shall be the amount set forth in Exhibit A-2.    
(c)   Tenant shall have no further right of renewal after the Option Term.

     3.3 Provided (i) Tenant is the Tenant originally named herein, (ii) Tenant
actually occupies all of the Premises, and (iii) no event of default of the
Tenant’s obligations hereunder has occurred during the Term which was not timely
cured, Tenant shall have the one time right (the “Tenant Termination Right”) to
terminate this Lease effective on September 30, 2010 (the “Early Termination
Effective Date”) by paying an early termination fee (the “Early Termination
Fee”) equal to the sum of (A) the unamortized portion of the actual Construction
Costs of any improvements or alterations paid for by Landlord (whether as part
of the Refurbishment Allowance or otherwise) determined by calculating the
amortized amount after 36 months based upon level payments over 60 months and
using an interest factor of 9.5%, and (B) a rental fee of 25% of (a) the
remaining Base Rent payable hereunder for remainder of the Initial Term (two
years) and (b) the lesser of (i) Landlord’s reasonable estimate of the
Additional Rent for the remainder of the Initial Term (two years) or (ii)
$108,144.00. Tenant may request in writing and within five (5) days after
Tenant’s written request for the same, Landlord shall calculate and deliver to
Tenant the amount of the Early Termination Fee determined as provided above,
which calculation shall be deemed final and binding on Tenant absent manifest
error. In order to exercise the Tenant Termination Right, Tenant shall deliver
written notice (the “Termination Notice”) to Landlord of Tenant’s election to
terminate this Lease prior to January 1, 2010 and pay the Termination Fee at the
time of delivery of the Termination Notice. If Tenant does not exercise the
Tenant Termination Right, fails to provide Landlord with the Termination Notice
prior to January 1, 2010 or fails to pay the Termination Fee at the time of
delivery of the Termination Notice, Tenant shall be deemed to have waived its
right of early termination and the Tenant Termination Right shall automatically
expire and be of no further force or effect. This Tenant Termination Right is
personal to Tenant and may not be transferred nor assigned in any way.

4.   Rent

     4.1 Tenant shall pay to Landlord the Annual Base Rent, as it may be
adjusted pursuant to Section 3.2, commencing on the Commencement Date. The
Annual Base Rent shall be paid in Monthly Installments of Base Rent. In addition
to the Annual Base Rent, Tenant shall pay as Additional Rent (the “Additional
Rent”) certain charges designated in this Lease. The Annual and Monthly Base
Rent are sometimes generically referred herein as the “Base Rent,” and the Base
Rent and Additional Rent collectively the “Rent.”
     4.2 Tenant shall pay Landlord the first Monthly Installment of Base Rent
simultaneously with the execution and delivery of this Lease by Tenant. All
other Rent will be paid to the order of Landlord, in advance, except as
expressly set forth in Section 11.3, without any abatement, setoffs or
deductions, on the first day of each and every calendar month (the “Rent Day”)
at Landlord’s Office, or at such other place as Landlord may designate in
writing. In the event the Commencement Date is other than the first day of a
calendar month, the Rent for the partial first calendar month of the Term will
be prorated on a daily basis based on the number of days in the month. Rent for
such partial calendar month shall be paid on the Commencement Date. Any Rent or
other sums, if any, payable by Tenant to Landlord under this Lease which are not
paid within five (5) days after they are due, and any Rent or other sums
received and accepted by Landlord more than five (5) days after they are due,
will be subject to a late charge of five (5%) percent of the amount due. Such
late charges will be due and payable as Additional Rent on or before the next
Rent Day.
     4.3 Landlord and Tenant acknowledge and agree that the Base Rent due
hereunder together with any adjustments thereto made during the Term of this
Lease shall be absolutely net of all costs, expenses, taxes (real and personal),
assessments and charges of every kind and nature whatsoever relating to the
ownership, occupancy or use of the Premises so that the rental together with any
such adjustments constitute the minimum income realized by Landlord from the
Premises. Tenant will indemnify and hold harmless Landlord from and against such
costs, expenses and charges.

5.   Taxes and Assessments

     5.1 Commencing on the Commencement Date, Tenant shall pay, as Additional
Rent all Real Estate Taxes (as hereinafter defined).

4



--------------------------------------------------------------------------------



 



     5.2 Real Estate Taxes shall mean real estate taxes, ad valorem taxes,
assessments (general, special, ordinary or extraordinary), sewer rents, rates
and charges, taxes based upon the receipt of rent (other than federal, state and
local income taxes), and any other federal, state or local charge (general,
special, ordinary or extraordinary) which may now or hereafter be imposed,
levied or assessed against the Premises. In the event that there shall be
imposed a tax or assessment of any kind or nature upon, against or with respect
to the Premises or the rents payable by Tenant or with respect to the Landlord’s
ownership interest in the Premises, which tax is assessed or imposed by way of
substitution for or in addition to all or any part of the Real Estate Taxes,
such tax shall be part of the Real Estate Taxes.
     5.3 On each Rent Day during the Term, Tenant shall pay Real Estate Taxes by
depositing with Landlord an amount equal to one-twelfth (1/12th) of the
estimated Real Estate Taxes as reasonably determined by Landlord. Landlord
reserves the right to adjust such estimates at any time Landlord deems
appropriate. If the funds deposited with Landlord shall be insufficient to pay
Real Estate Taxes in full at least thirty (30) days prior to the date they
become due, Tenant shall, immediately upon demand by Landlord, deposit with
Landlord such Additional Rent as may be required by Landlord to enable it to
make such payment. In the event the funds deposited with Landlord shall exceed
the amount required for the payment of Real Estate Taxes, the excess shall be
credited by Landlord to the subsequent deposits required to be made by Tenant to
pay future Real Estate Taxes or refunded at the end of the Lease. Upon request,
Landlord shall furnish Tenant with copies of paid bills for the Real Estate
Taxes.
     5.4 During the calendar years in which the Term begins and ends, Tenant’s
liability for Real Estate Taxes for such year shall be subject to a pro rata
adjustment based upon the total number of days in the calendar year falling
within the Term.
     5.5 In addition to the payment of the Real Estate Taxes, Tenant shall pay
in full to the appropriate taxing authority, before delinquent, all municipal,
county, and state taxes assessed, levied or imposed upon Tenant’s leasehold
interest and all furniture, fixtures, machinery, equipment, apparatus, systems
and all other personal Premises of any kind located at, placed in or used in
connection with the Premises or its operation.

6.   Building Expenses

     6.1 Commencing on the Commencement Date, Tenant shall pay, as Additional
Rent, all Building Expenses (as hereinafter defined).
     6.2 Building Expenses (and/or “Operating Expenses”) shall mean all
reasonable costs and building expenses of every kind and nature paid or incurred
by Landlord in operating, insuring, equipping, policing, protecting, lighting,
heating, cooling, insuring, repairing, replacing and maintaining that portion of
the Premises operated, repaired and maintained by Landlord under this Lease, and
the personal Premises used in conjunction therewith. Building Expenses shall
include, without limitation, those expenses paid or incurred by Landlord for
maintaining, operating and repairing the Premises, the cost of electricity and
gas for the exterior area, parking areas and related systems, the cost of steam,
water, fuel, heating, lighting, and air conditioning for the Premises, window
cleaning, insurance, including, but not limited to, fire, extended coverage,
liability, workmen’s compensation, elevator, boiler and machinery, war risk, or
any other insurance carried in good faith by Landlord and applicable to the
Premises; painting, uniforms, management fees (equal to 6% of the Rent),
supplies, sundries, sales or use taxes on supplies or services; janitorial
expenses, cost of wages and salaries of all persons engaged in the operation,
maintenance and repair of the Premises, and so-called fringe benefits, including
social security taxes, unemployment insurance taxes, cost of providing coverage
for health and disability benefits, cost of any pensions, hospitalization,
welfare or retirement plans, group insurance plans, or any other similar or like
expenses incurred under the provisions of any collective bargaining agreement,
or any other similar or like expenses which Landlord pays or incurs to provide
benefits for employees so engaged in the operation, maintenance and repair of
the Premises; the costs of depreciation and maintenance for movable equipment
and personal Premises; the cost of the maintenance and repair of the HVAC
systems, or of major components thereof; the cost of any capital expenditures
(structural or otherwise) to the extent described below; the cost of repairs or
other activities arising out of the presence of hazardous substances; the
charges of any independent contractor who, under contract with Landlord or its
representatives, does any of the work of operating, maintaining or repairing of
the Premises; legal and accounting expenses, including, but not limited to such
expenses as relate to seeking or obtaining reductions in and refunds of

5



--------------------------------------------------------------------------------



 



Real Estate Taxes; or any other expenses or charges, whether or not previously
mentioned, which in accordance with sound accounting and management principles
would be considered as an expense of maintaining, operating, or repairing the
Premises. If any Building Expenses relating to the Premises, though paid in one
year, relates to more than one calendar year, such expense shall be
proportionately allocated among such related calendar years. In addition, if
Landlord determines in its reasonable judgment that some portion of Expense or
Real Estate Tax is partially allocable to the Premises or other buildings or
projects, Landlord shall allocate such expense among such premises, buildings
and projects in accordance with sound accounting and management principles to
determine the amount of Building Expenses and Real Estate Taxes for the Premises
and Premises. With respect to capital expenditures, Tenant shall only be
obligated to reimburse Landlord after the time the capital expenditure is made
and a request for payment is delivered to Tenant in accordance with Sections 6.3
through 6.5 below, the entire cost of the capital expenditure if the useful life
of the item reasonably determined by Landlord is equal or less than the
unexpired Term (including any exercised Option Term but excluding any
unexercised Option Term). If the useful life of the item is greater than the
unexpired Term, Tenant shall reimburse Landlord for the cost of the expenditure
which shall be determined by multiplying the costs by a fraction, the numerator
of which is the unexpired Term and the denominator of which is the useful life
of the item, each expressed in months. If after such partial payment, Tenant
exercises an Option Term (if any), it shall contemporaneously therewith, pay
Landlord for the remaining cost of the item determined by multiplying the cost
of the item by a fraction, the numerator of which is the number of months in the
Option Term or if less, the number of months remaining in the useful life of the
item, and the denominator of which is the number of months of the original
useful life. At the time a request for payment is made, Landlord shall offer
Tenant the option to pay for the capital expenditure in installments amortized
over the useful life thereof using the rate of interest designated by Landlord
in the notice, which in all events, shall be a reasonable rate of interest under
the circumstances. Notwithstanding anything in this Lease to the contrary, the
useful life for any capital expenditure shall be determined by the reasonable
judgment of Landlord.
     6.3 On each Rent Day during the Term, Tenant shall pay Building Expenses by
depositing with Landlord an amount equal to one twelfth (1/12th) of the
estimated Building Expenses as reasonably determined by Landlord in the
following manner: Before March 1 of each year, (i) an estimated Building Expense
budget for the current year will be provided to Tenant and Tenant will pay
1/12th of that amount each month and (ii) the prior year’s estimate will be
reconciled with the actual expenses. If the funds deposited with Landlord shall
be insufficient to pay Building Expenses in full, Tenant shall, immediately upon
demand by Landlord, deposit with Landlord such Additional Rent as may be
required by Landlord to enable it to make such payment. In the event the funds
deposited with Landlord shall exceed the amount required for the payment of
Building Expenses, the excess shall be credited by Landlord to the subsequent
deposits required to be made by Tenant to pay future Building Expenses or, for
the last year of the Term of the Lease, refunded to Tenant.
     6.4 At the time of any adjustment, Landlord shall furnish to Tenant
evidence of the increase in Building Expenses reasonably sufficient to sustain
the adjustment. If Tenant is not satisfied with Landlord’s determination of the
amount of such Additional Rent, Tenant shall pay the Additional Rent, but Tenant
shall have the right to require Landlord to furnish to Tenant a detailed
statement of the basis for such increase. As soon as reasonable after the
expiration of each calendar year, Landlord will furnish the Tenant a statement
showing Building Expenses and Real Estate Taxes for the expired calendar year.
     6.5 Tenant shall have the right to inspect and copy Landlord’s books and
records relating to Real Estate Taxes and Operating Expenses at all reasonable
times upon reasonable notice. Tenant may, at Tenant’s expense, engage auditors
to inspect and copy such books and records. Landlord shall retain all such books
and records for at least five (5) years after expiration of the year in which
the expense was incurred. Any resulting overpayment or underpayment will be paid
by Tenant or credited (or paid if the Lease has expired) by Landlord, as the
case may be, within ten (10) days after the audit results are accepted by
Landlord and Tenant. Tenant may only conduct an audit within one hundred twenty
(120) days after Tenant receives the annual statement of Real Estate Taxes and
Operating Expenses for the subject year.

7.   Use of Premises

     7.1 Tenant shall use and occupy the Premises during the continuance of this
Lease solely for the Designated Use set forth in Section 1.14 hereof, and for no
other purpose or purposes without the prior written consent of Landlord. No
other person or entity other than Tenant shall occupy all or any portion of the
Premises

6



--------------------------------------------------------------------------------



 



without the prior written consent of Landlord. In no event shall Tenant use the
Premises or the Premises in any manner which, in Landlord’s judgment, is or may
be inconsistent with the operation of a similar building in the greater Novi,
Michigan area. Except for the certificate of occupancy for the Premises, which
shall be obtained by Landlord at its expense, if any governmental license or
permit shall be required for the proper and lawful conduct of Tenant’s business
or other activity carried on in the Premises or if a failure to procure such a
license or permit might or would, in any way, affect Landlord or the Premises,
then Tenant, at Tenant’s expense, shall duly procure and thereafter maintain
such license or permit and submit the same to inspection by Landlord. Tenant, at
Tenant’s expense, shall, at all times, comply with the requirements of each such
license and permit. Tenant agrees to indemnify, defend and hold harmless
Landlord, its licensees, invitees, agents, employees and contractors, from any
loss, damage, claim, liability or expense, (including attorney fees) of any
kind, type or description, including without limitation, claims for bodily
injury, disease, death, Premises damage or environmental clean up arising
directly or indirectly out of or in connection with Tenant’s failure to obtain
or comply with any such license or permit.

     7.2 Tenant shall not use or permit any person to use the Premises in any
manner which violates or would create liability under federal, state or local
laws, ordinances, rules, regulations or policies. Tenant shall not (either with
or without negligence) cause or permit the escape, disposal or release of any
biologically or chemically active or other hazardous or flammable substances or
materials. Tenant shall not allow the storage or use of such substances or
materials in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the storage and use of such substances or
materials, nor allow to be brought into the Premises any such materials or
substances except to use in the ordinary course of Tenant’s business, and then
only after written notice is given to Landlord of the identity of such
substances or materials. Without limitation, hazardous substances and materials
shall include those described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq., the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
Section 6901 et seq., any applicable state or local law and the regulations
adopted under these acts. In addition, Tenant shall execute affidavits,
representations and the like from time to time at Landlord’s request concerning
Tenant’s best knowledge and belief regarding the presence of hazardous or
flammable substances or materials on the Premises. In all events, Tenant shall
indemnify Landlord in the manner elsewhere provided in this Lease against any
liability resulting from any release of hazardous or flammable substances or
materials on the Premises during the Term of this Lease, or caused by Tenant or
persons acting under Tenant. Landlord shall indemnify Tenant against any
liability resulting from any release of hazardous or flammable substances or
materials on the Premises on or before the date of this Lease, or by Landlord or
persons acting on Landlord’s behalf on or after the date of this Lease.
     7.3 Tenant will not place any load upon any floor of the Premises exceeding
the floor load per square foot area which it was designed to carry and which is
allowed by law. Landlord reserves the right to prescribe the weight and position
of all safes, machines and equipment. Such items shall be placed and maintained
by Tenant, at Tenant’s expense, in settings sufficient in Landlord’s judgment,
to absorb and prevent vibration, noise and annoyance.
     7.4 Tenant shall not do or permit to be done any act which will invalidate
or be in conflict with any insurance policy carried by or for the benefit of
Landlord with respect to the Premises or which might subject Landlord to any
liability, nor shall Tenant keep anything in the Premises except as permitted by
the fire department, board of fire underwriters, or other authority having
jurisdiction, and then only in such manner as not to increase the insurance rate
for the Premises or Landlord, nor use the Premises in a manner which will
increase the insurance rate for the Premises or Landlord.
     7.5 Tenant shall abide by the commercially reasonable building and parking
area rules and regulations and any reasonable modifications or amendments by
Landlord (the “Rules and Regulations”). The initial set of Rules and Regulations
is attached as Exhibit “D”.

8.   Quiet Enjoyment

     8.1 On and after the Occupancy Date, Tenant’s quiet enjoyment of the
Premises will not be disturbed by Landlord or anyone claiming by, through or
under Landlord, unless Tenant defaults in the performance of the covenants of
this Lease and which default is not timely cured in accordance with the terms of
this Lease.

7



--------------------------------------------------------------------------------



 



9.   Services

     9.1 Access to and HVAC for the Premises shall be provided to Tenant on a
seven (7) day a week, twenty-four (24) hour a day basis. Tenant shall have
controls for, and there shall be no fee or markup (other than normal utility
charges for HVAC usage) for, after hours HVAC usage. Tenant shall directly pay
or pay Landlord (at Landlord’s option), as Additional Rent, all charges made
against the Premises for all sewer, water, gas, electricity and other utilities
and services used upon or furnished to the Premises (including electricity used
or consumed for HVAC and related purposes) as and when due during the term of
this Lease. Tenant shall pay for the electricity at the secondary rate (general
service rate) established by the applicable governmental authority or the
applicable utility company providing the electricity. Tenant shall also pay for
fluorescent or other electric light bulbs or tubes and electric equipment used
in the Premises.
     9.2 Any service which Landlord is required to furnish pursuant to this
Lease may, at Landlord’s option, be furnished, in whole or in part, by the
managing agent of the Building or by one or more independent contractors.
Landlord reserves the right to require Tenant to enter into agreements with such
independent contractors in form and content approved by Landlord.
     9.3 Landlord shall not be liable for interruption in services caused by
riots, strike, labor disputes, accidents or other cause beyond the control of
Landlord, or for stoppages or interruptions of any services for the purpose of
making necessary repairs or improvements. Failure, interruption, or delay in
furnishing services shall not be construed as an act of eviction against the
Tenant by the Landlord nor shall such failure, interruption or delay in any way
operate as a release from the prompt and punctual performance by the Tenant of
the covenants of this Lease provided, however, that the waiver against Landlord
shall not apply if the gross negligence of Landlord caused such interruption or
damage.

10.   Insurance

     10.1 Tenant shall maintain in full force and effect policies of broad form
general liability insurance providing coverage for the Premises on an occurrence
basis, with policy limits of not less than $2,000,000.00 per person and
$1,000,000.00 per occurrence and general aggregate, exclusive of defense costs,
and without any provision for a deductible or self insured retention in excess
of $100,000.00, together with umbrella or excess liability insurance in an
amount not less than $15,000,000 per occurrence and aggregate, with a
requirement of underlying limits no greater than $2,000,000.00 per person and
$1,000,000.00 per occurrence.
     10.2 Tenant shall maintain in full force and effect through the Term of
this Lease policies of all RISK property insurance covering Tenant’s business
personal property, valuable papers and records, electronic data processing
equipment and improvements and Alterations made to the Premises. The policy
under this paragraph 10.2 shall be a replacement cost and special form policy,
with a deduction for depreciation.
     10.3 All insurance policies which Tenant is required to maintain shall, in
addition to any of the foregoing: be written in carriers authorized to write
such business in The State of Michigan and having an A.M. Best & Co. rating of
not less than A 8; name Landlord as additional named insured (only on liability
insurance); be endorsed to provide that they shall not be canceled or changed
materially in any manner adverse to Landlord for any reason except on thirty
(30) days prior written notice to Landlord; and provide coverage to Landlord
whether or not the event or occurrence giving rise to the claim is alleged to
have been caused in whole or in part by the acts or omissions or negligence of
the Tenant or Landlord. Certificates of insurance evidencing the coverage and
endorsements required hereby shall be delivered by Tenant to Landlord prior to
the date thereof. Tenant shall deliver certificates of renewal for such policies
to Landlord not less than thirty (30) days prior to the expiration dates
thereof. Insurance provided by Tenant may be in the form of blanket insurance
policies covering properties in addition to the Premises or entities in addition
to Tenant; provided, however, that any overall aggregate limit of liability
applicable to Landlord or the Premises shall be independent from any overall or
annual aggregate applicable to other entities or properties.
     10.4 If Tenant fails to provide any of the insurance or subsequently fails
to maintain the insurance in accordance with the requirements of this Lease,
Landlord may, but is not required to, procure or renew such

8



--------------------------------------------------------------------------------



 



insurance to protect its own interests only, and any amounts paid by Landlord
for such insurance will be Additional Rent due and payable on or before the next
Rent Day. Landlord and Tenant agree that any insurance acquired by Landlord
shall not cover any interest or liability of Tenant.
     10.5 Landlord and Tenant will require their Premises insurance carriers to
include in their policies a clause or endorsement allowing Landlord and Tenant
to release each other from any liability to each other or anyone claiming
through or under them by way of subrogation or otherwise for any loss or damage
to Premises caused by or resulting from risks insured against under Premises
insurance for loss, damage or destruction by fire or for other casualty.
     10.6 Tenant shall maintain in full force and effect policies of workers’
compensation and employers liability insurance which shall provide for statutory
workers’ compensation benefits and employers liability limits of not less than
$1,000,000 per occurrence.

11.   Damage By Fire Or Other Casualty

     11.1 In the event of damage or destruction by fire or other casualty
(“Destruction”) to the Premises or the Premises, Landlord shall commence
reasonably promptly, and with reasonably due diligence continue, to restore same
to substantially the same condition as existed immediately preceding such
casualty, except as otherwise provided in this Section 11.1. Landlord shall have
the right to make changes that do not materially change the Premises or access
thereto. Landlord shall not be obligated to expend for such repair or
restoration amount in excess of the insurance proceeds plus deductibles and
self-insured amounts made available to Landlord for such purpose.
     If, as a result of any Destruction, (i) more than 50% of the Building shall
be damaged or destroyed, or (ii) Landlord reasonably determines that the entire
Building must be shut-down for restoration and that such shut-down will continue
more than 210 days from the date of the Destruction, or (iii) any material
damage or destruction occurs to the Premises during the last twelve (12) months
of the then current Term (including any exercised Option Term) or (iv) if full
restoration of all damage to the Premises does in fact take more than 210 days
to complete (other than as a result of a Tenant Delay), then Landlord and Tenant
shall each shall have the right, but not the obligation, to terminate, notice to
be given within thirty (30) days after the date of the Destruction. Upon the
fifteenth (15th) day after such termination notice is given, Tenant shall vacate
and surrender the Premises to Landlord, without prejudice, however, to
Landlord’s rights and remedies against Tenant under the Lease prior to
termination and any Rent owing shall be paid.
     11.2 Tenant shall give immediate notice to Landlord of fire or other
casualty at the Premises. If Landlord repairs or restores the Premises, Tenant,
at its own cost and expense, shall promptly repair or replace its trade
fixtures, furnishings, equipment, personal Premises and leasehold improvements
in a manner and to a condition equal to that existing prior to the occurrence of
the damage or casualty.
     11.3 If the fire, casualty, repairing or rebuilding of the Premises shall
render the Premises untenantable, a proportionate reduction of the Annual Base
Rent and all other charges, due thereafter shall be abated from the date of the
occurrence of such casualty until the date Landlord completes the repairs to the
Premises or, in the event Landlord or Tenant elects to terminate this Lease,
until the date of termination. Such reduction shall be computed on the basis of
the ratio which the floor area of the Premises rendered untenantable bears to
the Rentable Floor Area of Premises. Landlord shall not be liable for any delay
in the repair or restoration of the Premises which is not reasonably within its
control.
     11.4 Landlord and Tenant shall look first to any insurance in its favor,
including that which the party is required to carry by this Lease, before making
any claim against the other party for recovery for loss or damage resulting from
fire or other casualty, and to the extent that such insurance, or the insurance
required by this Lease, if in force, would have paid the claim, Landlord and
Tenant each hereby releases and waives all right of recovery against the other
or any one claiming through or under each of them by way of subrogation or
otherwise.
     11.5 Tenant acknowledges that Landlord is not required to carry insurance
on Tenant’s personal Premises, fixtures, and improvements, and agrees that
Landlord will not be obligated to repair any damage or replace the same.
However, subject to reimbursement by Tenant to the extent set forth elsewhere in
this Lease,

9



--------------------------------------------------------------------------------



 



Landlord may insure, repair, restore and replace the Premises, including the
Tenant Improvements, if any, constructed in accordance with Section 2 of this
Lease.

12.   Repairs; Alterations

12.1   Subject to reimbursement in accordance with Section 6, Landlord, will
keep and maintain the Premises and every part thereof including, but not limited
to, the roof, exterior and interior walls, the building slab and foundation, the
parking areas, the heating, air conditioning and utility systems, and landscaped
areas in good repair, ordinary wear and tear and casualty damage excepted.
Further, Tenant shall bear the expense of maintaining the Premises in a clean
and safe condition in accord with all federal, state and local laws, ordinances
and regulations, and the directions of any health officer, fire marshal,
building inspector, or other governmental agency having jurisdiction over the
Premises and in a manner consistent with the operation of other similar Class A
buildings in the greater Novi, Michigan area; however Landlord shall be
responsible for performing work necessary to comply with such laws, ordinances
and regulations, at Tenant’s expense. Tenant shall promptly notify Landlord of
the need for such work. If Tenant fails to perform any of the work required to
be performed by it under this Section 12.1 within ten (10) days after the
delivery of written notice thereof by Landlord, Landlord, at Tenant’s expense
may perform such work and the cost thereof shall be deemed Additional Rent which
shall be due and payable within ten (10) days after written demand for such sums
by Landlord.
12.2   Landlord, at Tenant’s expense, will repair all damage to the Premises
caused by the moving of Tenant’s fixtures or personal Premises, or through the
negligence or willful acts of Tenant, its agents or invitees. As between
Landlord and Tenant, Tenant shall be responsible for the expense of any
alterations, changes or improvements to the Premises which may be necessary in
order for the Premises and Tenant’s use thereof to be in compliance with the
Americans with Disabilities Act of 1990 and its state and local counterparts or
equivalents (collectively the “Disabilities Act”) during the term of this Lease,
but Landlord shall be responsible for such compliance as of the commencement of
the term.
12.3   Subject to reimbursement in accordance with Section 6, Landlord will make
all other repairs to the Premises, its heating, air conditioning and electrical
systems, and the parking areas. Tenant shall promptly notify Landlord of the
need for repair. All repairs costing in excess of $500.00 shall be approved by
Tenant, which approval shall not be unreasonably withheld, conditioned or
delayed.
12.4   All repairs by Tenant must be approved by Landlord prior to commencement
thereof. There shall be no reduction in Rent nor shall there by any liability on
the part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord, Tenant, or others making or failing to make any repairs,
alterations, additions or improvements to any portion of the Premises.
12.5   Tenant, at its sole cost and expense, may install a security system which
permits Landlord access to the Premises at all times. Otherwise, Tenant shall
not make any renovations, alterations, additions or improvements to the Premises
(“Alterations”) without Landlord’s prior written consent. All plans and
specifications for any Alterations shall be approved by Landlord prior to
commencement of any work. If Landlord fails to approve or disapprove Tenant’s
plans for Alterations within ten (10) days of Landlord’s receipt of same, then
Tenant’s Alteration plans shall be deemed approved and Landlord shall perform
the Alterations. Landlord’s approval of the plans, specifications and working
drawings for Tenant’s Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with laws, rules and regulations of governmental agencies or authorities,
including but not limited to the Americans with Disabilities Act, as amended.
All such work (other than the installation of the security system) shall be
performed by Landlord with all reasonable speed and Tenant shall pay all
Construction Costs in connection therewith. Landlord shall provide Tenant with a
copy of its costs to do the Alterations, including all subcontractor and
supplier costs. Landlord shall indemnify Tenant from any loss, damage, claim,
liability or expense, (including reasonable attorney fees) for any claims for
bodily injury, death, or Premises damage that arise in connection with any
Alterations by Landlord to the Premises which are caused by the negligent acts
or omissions or the willful misconduct of Landlord, its agents or contractors.
Tenant shall pay Landlord for the Construction Costs within fifteen (15) days
after request for such payment (which request will come no more than monthly)
and after Landlord has provided to Tenant a copy of all charges together with
all bills and invoices for all materials, labor, and supplies. All Alterations
made by Tenant upon the Premises, except for movable office furniture and
movable trade fixtures installed at the expense of Tenant, shall be and shall

10



--------------------------------------------------------------------------------



 



remain the Premises of Landlord, and shall be surrendered with the Premises at
the expiration or termination of this Lease, without molestation or injury. In
addition, Landlord may designate by written notice to Tenant at the time of
Landlord’s approval of the Alterations, the Alterations made by or for Tenant
which Landlord shall have the right to require Tenant to remove prior to the
expiration or termination of this Lease. If Landlord exercises this option by
the delivery of written notice thereof to Tenant, then the designated items
shall be removed by Tenant and Tenant shall promptly repair any damage to the
Premises and restore the Premises to the condition it was prior to the
Alteration or fixture installation.
     12.6 Tenant shall keep the Premises free of liens for work claimed to have
been done for, or materials furnished to, Tenant and will hold Landlord harmless
from any liens which may be placed on the Premises except those attributable to
the acts of Landlord. In the event a construction or other lien shall be filed
against the Premises or Tenant’s interest as a result of any work undertaken by
Tenant, or as a result of any repairs or alterations made by Tenant, or any
other act of Tenant, Tenant shall, within ten (10) days after receiving notice
of the lien, discharge the lien. In the event Tenant shall fail to discharge
such lien, Landlord shall have the right, but not the obligation, to procure
such discharge, and Tenant shall pay the cost of procuring such discharge to
Landlord as Additional Rent upon the next Rent Day.
     12.7 There shall be no reduction in Rent nor shall there be any liability
on the part of Landlord by reason of inconvenience, annoyance or injury to
business arising from Landlord, Tenant, or others making any repairs,
alterations, additions or improvements to any portion of the Premises. However,
in performing any such work, Landlord shall use reasonable efforts to avoid any
unreasonable interference with the operation of Tenant’s business on the
Premises.

13.   Eminent Domain

     13.1 If fifty (50%) percent or more of the leasable floor area of the
Building or any material portion of the Premises is condemned or taken in any
manner, including without limitation any conveyance in lieu of condemnation, for
any public or quasi-public use (“Taken”), the Term of this Lease shall cease and
terminate as of the date title is vested in the condemning authority.
     13.2 If less than fifty (50%) percent of the leasable floor area of the
Building or if any material portion of the Premises is Taken, Landlord shall
have the right, but not the obligation, to terminate this Lease by giving
written notice within thirty (30) days after being notified of such taking, and
in such event, termination shall be effective upon the date designated by
Landlord in the notice of termination. In addition, if less than fifty (50%)
percent of the leasable floor area of the Building or if any material portion of
the Premises is Taken, and Tenant determines, in its reasonable business
opinion, that operating its business is no longer tenable, then Tenant shall
also have the right to terminate the Lease by giving written notice to Landlord
within thirty (30) days after being notified of such Taking.
     13.3 The whole of any award or compensation for any portion of the Premises
Taken, including the value of Tenant’s leasehold interest under the Lease, shall
be solely the Premises of Landlord. Tenant is not precluded from seeking, at its
own expense, an award from the condemning authority for loss of the value of any
trade fixtures or other personal Premises in the Premises, or moving expenses,
provided that the award for such claim or claims shall not diminish the award
made to Landlord. If the unexpired Term of the Lease is not terminated, then
Landlord shall, within 210 days after the taking by the governmental authority,
complete restoration of the Premises in its condition as close thereto as is
reasonably possible and if Landlord fails to completely restore the Premises
within the 210 day period other than as a result of Tenant Delay, then Tenant
may terminate the Lease within twenty (20) days after the 210 day period. In
such event all liability shall terminate.
     13.4 In the event the Premises or any portion are Taken, Tenant shall have
no claim against Landlord for the value of any unexpired Term of this Lease or
otherwise. In the event of a partial taking of the Premises which does not
result in a termination of this Lease, the Annual Base Rent thereafter shall be
partially reduced. The reduction shall be computed on the basis of the ratio
which the floor area of that portion of the Premises Taken bears to the rentable
floor area of Premises.

11



--------------------------------------------------------------------------------



 



14.   Assignment Or Subletting

     14.1 Tenant shall not offer to assign to sublet or this Lease, and Tenant
shall not assign this Lease or sublet the Premises, without the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed, and of any mortgagee of the Premises if required. Any attempted
assignment or subletting without consent shall be invalid. In the event of any
permitted assignment or subletting, Tenant shall remain fully responsible and
liable for payment of Rent and performance of all of Tenant’s other covenants
under this Lease. No assignment or subletting shall be permitted or be binding
upon Landlord unless the assignee or subtenant shall deliver to Landlord an
instrument acceptable to Landlord (in recordable form, if requested) containing,
among other things, an agreement of assumption of all of Tenant’s obligations
under this Lease accruing thereafter for the space so sublet or assigned. Tenant
agrees to pay all reasonable costs and expenses incurred by Landlord in
connection with Landlord’s review of any proposed assignment or subletting
(including charges for the time of Landlord’s internal personnel), and Landlord
may require that Tenant deliver a deposit with Landlord prior to Landlord’s
review of the proposed assignment or subletting. Upon the occurrence of an event
of default, if all or any part of the Premises are then assigned or sublet,
Landlord, in addition to any other remedies shall have the right, but not the
obligation, to collect directly from the assignee or subtenant all Rent becoming
due to Landlord. Any collection by Landlord from the assignee or subtenant shall
not be construed as a waiver or release of Tenant from the further performance
of the covenants of this Lease or the making of a new lease with such assignee
or subtenant.
     14.2 Landlord may, in its reasonable discretion, refuse to give its consent
to any proposed assignment or subletting for any reasonable reason, including,
but not limited to, the financial condition, creditworthiness or business
reputation of the proposed assignee or subtenant, the prevailing market or
quoted rental rates for space in the Building or other comparable buildings, and
the proposed use of the Premises by, or business of, the proposed assignee or
subtenant. In addition, in lieu of giving its consent, if the proposed
subletting is for substantially all of the Premises or in the event Tenant
proposed to assign the Lease, Landlord may, at its option, within thirty
(30) days after receiving notice of the proposal, terminate this Lease by giving
Tenant thirty (30) days written notice of termination, whereupon each party
shall be released from any further obligations and liability hereunder.
     14.3 The term “assign” or “sublet”, or any form of such words as used
herein, shall not include (1) any merger, consolidation, voluntary and
involuntary transfer by operation of law or otherwise, (2) sale, transfer or
creation of stock by which an aggregate of more than 50% of Tenant’s stock shall
be vested in a party or parties who are not stockholders as of the Lease Date.
Tenant may assign or sublet as set forth in (1) and (2) above with prior written
notice to Landlord but without Landlord’s approval.
     14.4 In the event Tenant shall sublet all or a portion of the Premises or
assign this Lease, all of the sums of money or other economic consideration
received by Tenant or its affiliates, directly or indirectly, as a result of
such subletting or assignment, whether denominated as rent or otherwise, which
exceed in the aggregate the total sums which Tenant is obligated to pay Landlord
under this Lease (prorated to reflect obligations allocable to that portion of
the Premises subject to such sublease) shall be payable to Landlord as
Additional Rent under this Lease without effecting or reducing any other
obligation of Tenant hereunder.

15.   Access to the Premises

     15.1 Tenant shall permit, and Landlord and Landlord’s representatives,
agents and contractors shall have the right, to enter the Premises at all
reasonable times with reasonable notice (unless in the case of an emergency
where no notice shall be required) for the purposes of (i) inspecting the
Premises or the Building, (ii) maintaining the Premises or the Building,
(iii) making repairs, alterations or additions to the Premises or the Building
and improvements on the land where the Building is situated, or (v) performing
any obligations of the Landlord under the Lease. Landlord may show the Premises
to prospective purchasers, mortgagees and tenants and may display about the
Premises signs advertising the availability of the Premises, provided Landlord
does not materially interfere with Tenant’s operations and enjoyment of the
Premises.

12



--------------------------------------------------------------------------------



 



16.   Notice

          16.1 All bills, notices, statements, communications, or demands
(collectively the “Notices”) required under this Lease must be in writing. Any
Notices from Landlord to Tenant will be deemed to have been duly and
sufficiently given on the date delivered if a copy has been personally
delivered, on the date sent if sent via telecopy or electronic mail, two
(2) business days after they have been mailed by United States mail, postage
prepaid, or one (1) business day after they have been sent via overnight courier
service to Tenant at the address of the Premises or at such other address as
Tenant may designate in writing. Any Notice from Tenant to Landlord will be
deemed to have been duly and sufficiently given if delivered to Landlord in the
same manner as provided above at the Landlord’s Office or at such other address
as Landlord may designate in writing.

17.   Breach, Re-Entry, Termination

     17.1 Each of the following shall be deemed an event of default:
(i) Tenant’s failure to make payment of Rent when due as provided in this Lease;
or (ii) Tenant’s failure to perform any of the covenants of this Lease; or
(iii) Tenant’s violation of the Rules and Regulations; or (iv) if Tenant or
another person shall file a petition for relief for Tenant under the bankruptcy
laws, or shall make an assignment for the benefit of creditors for Tenant, or if
a receiver of any Premises of the Tenant be appointed in any action, suit or
proceeding by or against Tenant, or if Tenant shall admit to any creditor or to
Landlord that it is insolvent, or if the interest of Tenant in the Premises
shall be sold under execution or other legal process, or if Tenant shall abandon
the Premises.
     17.2 Upon the occurrence of an event of default, Landlord shall have the
right to terminate the Lease and shall be entitled to possession of the
Premises. Landlord may make its election to terminate known to Tenant by
delivery of a notice of termination. Such termination shall be immediately
effective to the extent permitted by applicable law and Landlord shall be
entitled to forthwith commence an action in summary proceedings to recover
possession of the premises. Anything contained in this Lease to the contrary
notwithstanding, on the occurrence of an event of default, the Landlord shall
not exercise any right or remedy under any provision of this Lease or applicable
law unless and until: (a) the Landlord has given written notice thereof to the
Tenant, and (b) the Tenant has failed, (i) if such default consists of a failure
to pay money, to pay all such money within five (5) days after receipt of such
notice, or (ii) in the event of default consists of something other than the
failure to pay money to fully cure such event of default within fifteen
(15) days after receipt of such notice or, if such default cannot be cured
within fifteen (15) days and Tenant commences to cure the same within fifteen
(15) days and to diligently thereafter pursue curing such default, to fully cure
such event of default within thirty (30) days. In the event Landlord has sent
three (3) or more notices of default to Tenant with any twelve (12) consecutive
calendar months, Landlord shall have no further obligation to give Tenant
written notice of any further default or to grant Tenant any opportunity to cure
the same, except as otherwise provided by law. Except as set forth in this
Section, Tenant waives all notice in connection with such termination, including
by way of illustration but not limitation notice of intent to terminate, demand
for possession or payment, and notice of re-entry.
     17.3 No receipt of money by the Landlord from the Tenant after the
termination of this Lease shall reinstate, continue or extend the term, nor
affect or waive any notice given by the Landlord to the Tenant prior to such
receipt of money.
     17.4 Should Landlord at any time terminate this Lease, in addition to any
other remedies it may have, it may recover from Tenant all damages it may incur
by reason of any default, including the cost of recovering the Premises,
reasonable attorneys’ fees, and damages equal to the excess of lost Rent over
the reasonable rental value of the Premises, discounted to the date of the
default at the rate of 6% per annum, all of which amounts shall be immediately
due and payable from Tenant to Landlord. All rent due on or before the default,
and all rent discounted as set forth above, shall bear interest from the date of
default until paid in full in accordance with Section 17.14 hereof.
     17.5 If the event of default is for the nonpayment of Rent, Landlord may,
as an alternative to terminating the Lease, serve a written demand for
possession or payment. Unless paid in accordance with the demand for possession
or payment, Landlord shall be entitled to possession of the Premises and Tenant
shall have no further right to possession under the Lease. Tenant shall remain
liable to Landlord for the payment of all Rent

13



--------------------------------------------------------------------------------



 



and other charges which Tenant has agreed to pay under this Lease throughout the
remainder of its Term. Should Landlord elect to re-enter, as herein provided, it
may from time to time, without terminating this Lease, make such alterations and
repairs as may be necessary in order to relet the Premises, and relet said
Premises or any part thereof for such term or terms (which may be for a term
extending beyond the term of this Lease) and at such rental or rentals and upon
such other terms and conditions as Landlord in its sole discretion may deem
advisable. Upon each such reletting all rentals and other sums received by
Landlord from such reletting shall be applied, first, to the payment of any
indebtedness other than Rent due hereunder from Tenant to Landlord; second, to
the payment of any costs and expenses of such reletting, including reasonable
brokerage fees and attorneys’ fees and of costs of such alterations and repairs;
third, to the payment of Rent and other charges due from Tenant, and the
residue, if any, shall be held by Landlord and applied in payment of future Rent
as the same may become due and payable. If such rentals and other sums received
from such reletting during any month be insufficient to pay the Rent and other
charges due from Tenant, Tenant shall pay such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No such re-entry by Landlord
shall be construed as an election on its part to terminate this Lease.
Notwithstanding any such reletting without termination, Landlord may at any time
hereafter elect to terminate this Lease for such previous breach. Tenant waives
any further right to possession following re-entry by Landlord.
     17.6 The Landlord’s rights, remedies and benefits provided by this Lease
shall be cumulative, and shall not be exclusive of any other rights, remedies
and benefits allowed by law. Except as otherwise expressly provided herein, each
agreement, covenant, representation, warranty and obligation made in this Lease
Agreement by or on behalf of Tenant, or in any instruments delivered pursuant
hereto or in connection herewith (including all indemnities and obligations to
repair and restore the Premises) shall survive the expiration or termination of
this Lease and the consummation of the transactions provided for herein.
     17.7 The parties agree that they shall rely solely upon the terms of this
Lease to govern their relationship. They further agree that reliance upon any
representation, act or omission outside the terms of this Lease shall be deemed
unreasonable, and shall not establish any rights or obligations on the part of
either party.
     17.8 One or more waivers of any covenant of the Lease by either party shall
not be construed as a waiver of a subsequent breach of the same covenant and the
consent or approval by Landlord to or of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed a waiver of Landlord’s consent or
approval to or of any subsequent similar act by Tenant. No breach of a covenant
of this Lease shall be deemed to have been waived by Landlord, unless such
waiver (i) is in writing signed by Landlord; (ii) identifies the breach, and
(iii) expressly states that it is a waiver of the identified breach.
     17.9 No payment by Tenant or receipt by Landlord of a lesser amount than
the full amount of the Rent then due shall be deemed to be other than on account
of the earliest stipulated Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord shall accept such check or payment without
prejudice to Landlord’s right to recover the balance of the amount due or pursue
any other remedy.
     17.10 Notwithstanding anything to the contrary, Tenant acknowledges and
agrees that its obligation to pay Rent under this Lease is an independent
covenant, and that such obligation to pay is not subject to setoff or recoupment
in connection with any action for summary proceedings to recover possession of
the Premises.
     17.11 Landlord and Tenant hereby waive trial by jury in connection with any
action for summary proceedings to recover possession of the Premises. Further,
Landlord and Tenant waive trial by jury in connection with any action arising
out of or relating to the covenants of this Lease, with the exception of actions
for personal injury or Premises damage.
     17.12 In the event that Landlord is required to bring an action arising out
of the covenants of this Lease, or in the event Landlord undertakes an action
for summary proceedings to recover possession of the Premises, Tenant agrees to
pay Landlord such reasonable costs and attorneys’ fees as Landlord may incur in
connection with such action.

14



--------------------------------------------------------------------------------



 



     17.13 Tenant shall not be entitled to surrender the Premises to avoid
liability for Rent due to the condition of the Premises or Premises, nor shall
any purported consensual surrender be effective unless expressly agreed to in a
writing signed by the Landlord.
     17.14 Any Rent payable by Tenant to Landlord under this Lease not received
within five (5) days after the same is due will bear interest at a per annum
rate equal to twelve (12%) percent or, if lower, the highest rate permitted by
law. Such interest will be due and payable as Additional Rent within ten
(10) days after demand, and will accrue from the date that such rent or other
sums are payable under the provisions of this Lease until actually paid by
Tenant.

18.   Surrender Of Premises On Termination

     18.1 At the expiration (or earlier termination) of the term hereof, Tenant
will surrender the Premises broom clean and free from any Hazardous Materials
and in as good condition and repair as they were at the time Tenant took
possession, reasonable wear and tear excepted, and promptly upon surrender will
deliver all keys and building security cards for the Premises to Landlord at the
place then fixed for the payment of rent. All costs and expenses incurred by
Landlord in connection with repairing or restoring the Premises to the condition
called for herein, together with the costs, if any, of removing any Hazardous
Materials or Tenant’s Facilities (as defined below) from the Premises, together
with liquidated damages in an amount equal to the amount of minimum net rental
plus all other charges which would have been payable by Tenant under this Lease
if the term of this Lease had been extended for the period of time reasonably
required for Landlord to repair or restore the Premises to the condition called
for herein, shall be invoiced to Tenant and shall be payable as Additional
Rental within five (5) days after receipt of invoice. The “Tenant Facilities”
shall be the all additions or improvements installed by the Tenant upon the
Premises and all Alterations designated by written notice for removal in
accordance with Section 12.5. If Landlord exercises this option by the delivery
of written notice thereof to Tenant, then the designated Tenant Facilities shall
be removed by Tenant and Tenant shall promptly repair any damage to the Premises
and restore the Premises to the condition it was prior to the installation or
construction of the designated Tenant Facilities. In the event that Tenant fails
to thus restore the Premises as above provided, Landlord shall have the right to
restore the Premises and shall be reimbursed for any reasonable costs or
expenses incurred as a result thereof in accordance with the provisions of this
Section.

19.   Performance by Landlord of the Covenants Of Tenant

     19.1 If Tenant fails to pay any money or to perform any covenant required
by this Lease after written notice and failure to cure, Landlord shall have the
right, but not the obligation, to make such payment or perform such act. All
sums so paid or incurred by Landlord and all incidental costs, including without
limitation the cost of repair, maintenance or restoration of the Premises, shall
be deemed Additional Rent and shall be due and payable on the next Rent Day.

20.   Subordination; Estoppel Certificates

     20.1 This Lease is subject and subordinate to the lien of any mortgage or
mortgages, and all renewals, modifications, consolidations, replacements and
extensions of any mortgage or mortgages, now or hereafter placed upon Landlord’s
interest in the Premises. This clause shall be self-operative and no further
instrument of subordination is necessary. Despite the foregoing, Tenant shall
execute and deliver, within ten (10) days after requested, such further
instrument or instruments confirming subordination as requested by Landlord.
     20.2 In the event of subordination of this Lease, Landlord shall condition
the subordination upon the customary agreement of the mortgagee or lessor that
in the event of foreclosure or the assertion of any other rights under the
mortgage or lease, this Lease and the rights of Tenant hereunder shall continue
in effect and shall not be terminated or disturbed so long as Tenant continues
to perform and is not in an uncured default under this Lease.
     20.3 If any proceedings are brought for foreclosure, or in the event of the
conveyance by deed in lieu of foreclosure, or in the event of the exercise of
the power of sale, Tenant hereby attorns to, and shall execute any

15



--------------------------------------------------------------------------------



 



instrument in writing reasonably satisfactory to the new owner, attorning to
such successor in interest and recognizing such successor as the Landlord under
this Lease.
     20.4 Tenant, within fifteen (15) days after request by Landlord, will
execute and deliver to Landlord, an estoppel certificate, in a form acceptable
to Landlord, certifying: (i) the Commencement Date and Termination Date;
(ii) that this Lease is unmodified and in full force and effect, or is in full
force and effect as modified, stating the modifications; (iii) that the Lease is
not in default, or listing any such defaults and that Tenant does not claim any
rights of setoff, or listing such rights of setoff; (iv) the amount of Rent due
as of the date of the certificate, the date to which the Rent has been paid in
advance, and the amount of any Security Deposit or prepaid Rent; and (v) to such
other matters as may be reasonably requested by Landlord. Any such certificate
may be relied on by any prospective purchaser, mortgagee or lessor of the
Premises.
     20.5 Tenant agrees to give any mortgagee(s), by registered mail, a copy of
any such notice of default served upon the Landlord, provided that prior to such
notice, Tenant has been notified, in writing (by way of Notice of Assignment of
Rents and Leases, or otherwise), of the address of such mortgagee(s), Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the mortgagee(s) shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
if within such thirty (30) days, any mortgagee has commenced and is diligently
pursuing the remedies necessary to cure such default, (including, but not
limited to, commencement of foreclosure proceedings, if necessary, to effect
such cure) in which event this Lease shall not be terminated while such remedies
are being so diligently pursued.

21.   Holding Over

     21.1 If Tenant remains in possession of the Premises after the Termination
Date with or without the consent of Landlord, it will be deemed to be occupying
the Premises as a tenant from month to month, subject to all the covenants of
this Lease to the extent that they can be applied to a month-to-month tenancy,
except that the Monthly Installment of Base Rent for each month will be one
hundred fifty (150%) percent of the Holdover Base (as defined below) if Landlord
has not executed a lease or letter of intent for the Premises with a tenant
other than Tenant, and will be two hundred fifty (250%) percent of the Holdover
Base if Landlord has executed a lease or letter of intent for the Premises with
a tenant other than Tenant. The Holdover Base shall be greater of: (a) the
regular Monthly Installment of Base Rent payable for the last month of the Term
of this Lease; or (b) the then prevailing market rates of rent for the Premises
reasonably determined by Landlord in its sole and absolute discretion. These
covenants shall not preclude Landlord from recovering damages as a result of
Tenant’s failure to timely deliver possession of the Premises, nor establish any
right or option of extension or renewal on behalf of Tenant.

22.   Intentionally Omitted   23.   Indemnification

     23.1 Tenant shall, at its expense, indemnify and defend Landlord, its
licensees, invitees, agents, employees, servants and contractors, from any loss,
damage, claim, liability or expense, (including attorney fees) of any kind, type
or description, including without limitation, claims for bodily injury, disease,
death, Premises damage or environmental clean-up arising directly or indirectly
out of or in connection with the condition of the Premises during the Term of
the Lease, the use or misuse thereof by Tenant or any other person, during the
Term of the Lease, the acts or omissions of Tenant, its servants, agents,
employees or contractors during the Term of the Lease, the failure of Tenant to
comply with any covenant of this Lease.
     23.2 Landlord shall, at its expense, indemnify and defend Tenant, its
licensees, invitees, agents, employees, servants and contractors, from any loss,
damage, claim, liability or expense, (including attorney fees) of any kind, type
or description, including without limitation, claims for bodily injury, disease,
death, property damage or environmental clean up arising directly or indirectly
out of or in connection with the gross negligence of Landlord or the failure of
Landlord to comply with any covenant of this Lease.

16



--------------------------------------------------------------------------------



 



24.   Definition Of Landlord; Landlord’s Liability

     24.1 The term “Landlord” as used in this Lease is limited to mean and
include only the owner or owners of the Premises at the time in question, and in
the event of any sale or transfer of Landlord’s interests in the Premises, the
Landlord herein named (and in case of any subsequent transfers or conveyances
the then grantor) will automatically be released of all liability for the
performance of any covenants contained in this Lease, accruing after the date of
transfer (provided same are assumed in writing by the transferee).
     24.2 If Landlord fails to perform any covenant of this Lease, and as a
consequence of such default Tenant recovers a money judgment against Landlord,
such judgment may be satisfied only out of the proceeds of sale received upon
execution of such judgment and levied against the interest of Landlord in the
Premises and out of the undistributed rents or undistributed sales proceeds from
the Premises, and Landlord shall not be liable, personally or otherwise, for any
deficiency.
     24.3 Landlord shall not be liable to Tenant for any acts or omissions of
persons occupying the Building, nor for any damage to Premises entrusted to
employees of the Building, nor resulting from any accident or occurrence in the
parking area, nor for loss or damage to any Premises by theft or otherwise, nor
for any injury or damage to persons or Premises resulting from any cause of
whatsoever nature.

25.   Signs

     25.1 Subject to the approval of the City of Novi, Tenant shall be allowed
to have a suite entry sign and an exclusive exterior building and/or monument
sign on the brick portion of the Building, all of which must be approved by
Landlord, which approval shall not be unreasonably withheld, provided they
comply with the sign criteria described on Exhibit C. All such signs shall be
designed, manufactured, installed, maintained, repaired and removed by Landlord
but at Tenant’s sole cost and expense. In no event shall individual letters or
signs consisting of individual letters without a unified backing be allowed on
the Building unless specifically approved in writing by Landlord, in it sole
discretion. Except for the suite entry and exterior building sign as approved by
Landlord, no signs, lighting, lettering, pictures, notices, advertisements,
shades, awnings or decorations will be displayed, used or installed by Tenant
except as approved in writing by Landlord, which approval shall not be
unreasonably withheld. All such materials displayed in and about the Premises
will be such only as to advertise the business carried on upon the Premises and
Landlord will control the location, character and size thereof. Tenant shall not
cause or permit to be caused any advertising materials or methods which are
reasonably objectionable to Landlord or to other tenants of the Building,
including without limiting the generality of the foregoing: loudspeakers,
mechanical or moving display devices, unusually bright or flashing lights and
similar devices the effect of which may be seen or heard from outside the
Premises.

26.   General

     26.1 The Lease can be modified or amended only by a written agreement
signed by the Landlord and Tenant. Landlord may unilaterally amend the Rules and
Regulations by giving Tenant thirty (30) days prior written notice of such
modification or amendment, provided the amended Rules and Regulations are
uniform and commercially reasonable.
     26.2 Time is of the essence in this Lease with respect to the performance
of all covenants.
     26.3 There are no representations with respect to the condition of the
Premises, rents, leases, Building Expenses, Real Estate Taxes or any other
matter related to the Premises except as expressly set forth in this Lease, and
no rights, easements or licenses are acquired by Tenant by implication or
otherwise.
     26.4 All questions with respect to the construction of this Lease shall be
determined in accord with the laws of the State of Michigan. Except for the
terms otherwise defined herein, the language in all parts of this Lease shall be
construed, in all cases, according to its plain meaning. The parties acknowledge
that each party and its counsel have reviewed this Lease, and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party, shall not be employed in the interpretation of this
Lease or any document

17



--------------------------------------------------------------------------------



 



executed in connection herewith. The division of this Lease into articles,
sections, subsections, rider and exhibits is for the convenience of reference
only and shall not affect the interpretation or construction of this Lease.
     26.5 References in this Lease to persons, entities and items have been
generalized. Therefore, reference to a single person, entity or item will also
mean more than one person, entity or thing whenever such usage is appropriate
(for example, “Tenant” may include, if appropriate, a group of persons acting as
a single entity, or as tenants-in-common). Similarly, pronouns of any gender
should be considered interchangeable with pronouns of other genders.
     26.6 This Lease shall be binding on successors and assigns.
     26.7 Tenant, and each person executing this Lease on behalf of Tenant,
hereby warrant and represent to Landlord that Tenant is validly organized and
existing and authorized to do business under the laws of the State of Michigan,
that the Tenant has full power and lawful authority to enter into this Lease,
and that the execution of this Lease by such individual is legally binding upon
the Tenant in accordance with its terms. Landlord, and each person executing
this Lease on behalf of Landlord, hereby warrant and represent to Tenant that
Landlord is validly organized and existing and authorized to do business under
the laws of the State of Michigan, that Landlord has full power and lawful
authority to enter into this Lease, and that the execution of this Lease by such
individual is legally binding on the Landlord in accordance with its terms. If
at any time Tenant’s parent company is not a reporting company under the
Securities Exchange Act of 1934 as amended, then annually and at any other time,
then annually and at any other time reasonably requested by Landlord, Tenant
shall promptly furnish Landlord (and in any event within fifteen (15) days after
Landlord’s request) financial statements (including balance sheets, income
statements, statements of cash flows, statements of equity and all accompanying
notes) reflecting Tenant’s and each subtenant’s and other occupant’s current
financial condition. All such financial statements shall be in such form and
contain such detail as Landlord shall reasonably request.
     26.8 If any covenant of this Lease shall be invalid, illegal or
unenforceable, such covenant shall be enforced to the fullest extent permitted
by applicable law, and the validity, legality and enforceability of the
remaining covenants shall not in any way be affected or impaired.
     26.9 If the time for performance of any act or occurrence of any events
falls on a day which is not a business day, the then the date for such
performance or occurrence shall be postponed to the next business day. For
purposes of this Lease, “business day” shall mean any day which is not a
Saturday or Sunday or a day on which United States federal courts are not open
for business.
     26.10 Landlord represents and warrants to Tenant, that there are no claims
for brokerage commissions or finder’s fees in connection with this Lease as a
result of the contracts, contacts or actions of Landlord and Landlord agrees to
indemnify Tenant and hold it harmless from all liabilities arising from an
alleged agreement or act by Landlord (including, without limitation, the cost of
counsel fees in connection therewith); such agreement to survive the termination
of this Lease. Tenant represents and warrants to Landlord that there are no
claims for brokerage commissions or finder’s fees in connection with this Lease
as a result of the contracts, contacts or actions of Tenant, and Tenant agrees
to indemnify Landlord and hold it harmless from all liabilities arising from any
such claim arising from an alleged agreement or act by Tenant (including,
without limitation, the cost of counsel fees in connection therewith); such
agreement to survive the termination of this Lease.
     26.11 (a) Provided (i) Tenant is the Tenant originally named herein,
(ii) Tenant actually occupies all of the Premises, (iii) no event of default of
the Tenant’s obligations under the Lease shall have occurred during the Term
which has not been cured, and (iv) Tenant has not exercised its Tenant
Termination Right, Tenant shall have the right to purchase the Premises on the
terms and conditions set forth in this Section 26.11 on October 15, 2007,
October 1, 2010 and October 1, 2012. Notwithstanding anything to the contrary
set forth herein, Tenant’s option to purchase the Premises shall expire if
Tenant has sent a Termination Notice pursuant to Section 3.3 of the Lease.
Tenant may exercise its option to purchase, if at all, by the delivery to
Landlord of a written notice (the “Exercise Notice”) of Tenant’s election to
purchase prior and the delivery of an earnest money deposit of $50,000.00 on or
before:

  (A)   July 1, 2010 in order to purchase the Premises on October 1, 2010; and

18



--------------------------------------------------------------------------------



 



  (B)   January 1, 2012 in order to purchase the Premises on October 1, 2012.

     (b) Tenant shall have thirty (30) days after the delivery of the Exercise
Notice in order to obtain title work, a survey and an environmental assessment
for the Premises and if they are not acceptable to Tenant, it may terminate its
option to purchase the Premises by the delivery of written notice thereof (the
“Termination Notice”) to Landlord prior to the expiration of the thirty (30) day
period and receive a refund of the $50,000.00 earnest money deposit. If no
Termination Notice is received by Landlord within the thirty (30) day period,
then Tenant shall be obligated to purchase the Premises and the initial
$50,000.00 earnest money deposit shall become non-refundable.
     (c) Unless Tenant has terminated the option to purchase the Premises as
described above, Tenant shall deliver an additional non-refundable earnest money
deposit of $50,000.00 to Landlord within thirty (30) days after the delivery of
the Exercise Notice. The entire earnest money deposit shall be applied against
the purchase price at closing (the “Closing”), or retained by Landlord in the
event Tenant shall fail to close the purchase of the Premises on the terms and
conditions set forth herein or returned to Tenant as set forth herein. If Tenant
shall fail to duly deliver an Exercise Notice to Landlord prior to dates set
forth above Tenant’s option to purchase the Premises shall expire. If option to
purchase is duly exercised, the Closing date shall be the dates set forth in
(A) or (B) above, as the case may be. The purchase price shall be paid in cash
at Closing, subject to customary pro-rations. Tenant shall pay all costs and
expenses (including transfer taxes) incurred in connection with the sale. The
Purchase Price will be $2,131,775.00 if the Closing occurs on October 1, 2010
and $2,253,625.00, if the Closing occurs on October 1, 2012. The purchase price
as set forth above shall be adjusted by the adjustments set forth herein, if
any. If Tenant exercises the option to purchase the Premises, the following
terms shall apply to the Closing:

  1.   Landlord shall convey by covenant deed fee simple, marketable title of
the Premises to Tenant, which shall warrant title to the Premises for all
periods on or before the date of this Lease and also warrant title for any
actions of Landlord, or its agents and representatives, after the date of this
Lease. Landlord will not warrant title or protect Tenant for actions by Tenant
or by others after the Effective Date of this Lease. Tenant shall pay the cost
of the transfer taxes to be attached to the deed. Tenant shall pay the cost of
recording the deed. Each party shall pay its own attorneys fees, and share
equally any closing fees charged by any title company for closing.     2.   If
the Premises are damaged or destroyed, or is threatened to be taken by eminent
domain as set forth above, and the Tenant has exercised the purchase option but
closing has not occurred, then Tenant shall be entitled to rescind the exercise
of the purchase option, and any monies paid by Tenant to Landlord which apply to
the purchase of the Premises shall be returned to Tenant. If Tenant does not
terminate the purchase option, then Tenant shall receive all condemnation
proceeds or insurance proceeds applicable to the Lease and the credit for rental
payments shall still apply. If Tenant fails to purchase the Premises, for any
reason, then Landlord shall receive all of the applicable insurance and
condemnation proceeds.     3.   The closing shall take place at Landlord office
or other mutually agreeable location.     4.   If either party fails to close
the sale and purchase of the Premises after Tenant exercises its purchase
option, then the Lease term, if then in effect, shall continue, and
notwithstanding all other rights and remedies which the parties shall have under
this Lease and Michigan law, either party shall have the right of specific
performance to enforce the sale or purchase of the Premises.     5.   Landlord,
as seller, shall furnish Tenant with an affidavit stating that Landlord is not a
“foreign person” within the meaning of IRC § 1445(f)(3). If such affidavit shall
not be provided, Buyer shall withhold and deliver the amount required under IRC
§ 1445.

19



--------------------------------------------------------------------------------



 



  6.   Because of Tenant’s option to purchase the Premises as set forth in this
Lease, Landlord warrants to the Tenants that as of the date of the Lease, and to
its knowledge, the following true;

  (a)   It is the fee simple owner of the Premises;     (b)   It is organized
under the laws of the State of Michigan, and is authorized to carry out the
terms of this Agreement;     (c)   There are no condemnation proceedings pending
or threatened or public improvements ordered against the Premises;     (d)  
There are no restrictions affecting the Premises that are not of record or
otherwise disclosed to Tenant, other than the requirements of the City of Novi.
Tenant acknowledges that it has the responsibility to satisfy itself as to the
City’s requirements for the site;     (e)   Neither Landlord, nor its agents,
nor, to Landlord’s actual knowledge, any other parties have stored on the
Premises, released into or deposited upon or below the surface of the Premises,
or into any water systems on or below the surface of the Premises, any chemical,
hazardous, or toxic substances or wastes (as those terms are defined in any
environmental law) in violation of any applicable environmental law;     (f)  
To Landlord’s actual knowledge, there are currently no underground storage tanks
on the Premises;

     (d) Notwithstanding anything contained herein to the contrary, this Lease
shall remain in full force and effect until the Closing has been completed.
Finally, in no event shall Tenant have any future rights under this
Section 26.11 if Tenant fails to close on the sale of the Premises after an
Exercise Notice has been sent. At the closing, the Term of this Lease shall
expire and Tenant shall enter into a Premises management agreement in the form
attached hereto as Exhibit E with Northern Equities Management Company (“NEMC”)
for the term of Tenant’s ownership for a management fee of $1,000.00 per month
if Tenant elects to have NEMC manage the entire Premises, or $750.00 per month
if Tenant elects to have NEMC manage the only the exterior of the Premises, in
which event the management agreement shall be modified to apply only to the
exterior of the Premises.
     26.12 At Closing, Landlord and Tenant shall enter into a Right of First
Refusal Agreement and a memorandum thereof which shall be recorded. The Right of
First Refusal Agreement shall provide that in the event Tenant desires to sell
the Premises (by cash, mortgage, or land contract), then prior to consummating
any such sale, Tenant shall offer Landlord the right to acquire the Premises on
the same terms and conditions as Tenant will sell the Premises to a third party.
Landlord shall have ten (10) days after Landlord has received from Tenant a copy
of Tenant’s written offer to sell (or a purchaser has offered to purchase from
Tenant) to exercise its option to purchase the Premises, on the same terms and
conditions as have been offered by or to Tenant, by giving Tenant written notice
of the same. If Landlord fails to exercise the right to purchase the Premises on
the terms set forth in the offer, then Landlord’s Right of First Refusal shall
be void and of no further effect if the sale of the Premises is closed on the
same terms and conditions presented to Landlord. In the event Landlord accepts
the offer, Landlord and Tenant shall sign an agreement to memorialize the sale
of the Premises to Landlord based upon the offer, and proceed with the purchase
and sale of the Premises in accordance with the terms the offer. As set forth
herein, Landlord’s Right of First Refusal shall only apply to the sale of the
Premises by Tenant to a third party (and shall be binding upon a subsequent
purchaser if it is not a third party sale) and not a partial lease of the
Premises or a refinancing of the Premises. If Landlord fails to exercise its
Right of First Refusal timely, as set herein, but the sale of the Premises fails
to close between the Tenant and third party on the terms set forth in the offer
presented to Landlord, then Landlord’s Right of First Refusal shall be renewed
and Landlord shall have the right to purchase the Premises in accordance with
the terms of the Right of Refusal Agreement as set forth in this paragraph.

20



--------------------------------------------------------------------------------



 



     If Tenant desires to lease the entire Premises, the Right of First Refusal
Agreement shall provide that Tenant shall deliver written notice thereof (a
“Leasing Notice”) to Landlord, and Landlord shall have the right to acquire the
Premises. If Landlord delivers written notice to Tenant of Landlord’s desire to
acquire the Premises within five (5) business days after the delivery of the
Tenant Leasing Notice, then Tenant shall not enter into a lease for the Premises
for a period of fifteen (15) days while Landlord and Tenant attempt in good
faith to negotiate a purchase price for the sale of the Premises to Landlord. In
the event Landlord and Tenant reach an agreement on the purchase price, then
within thirty (30) days thereafter Landlord and Tenant shall enter into a
written agreement of sale containing customary provisions for such purpose, and
thereafter Landlord and Tenant shall proceed with the purchase and sale of the
Premises in accordance with the terms of such agreement. If despite using good
faith efforts, Landlord and Tenant do not reach an agreement for the purchase
price within the fifteen (15) day period, Tenant may proceed to lease the
Premises and Landlord shall have no further right to purchase the Premises with
respect to the proposed lease provided the Premises is in fact leased by Tenant
within one (1) year thereafter. The Right of First Refusal Agreement shall
further provide that if the Premises is not so leased within the one (1) year
period and thereafter Tenant desires to lease the Premises, it shall re-offer
Landlord the right to purchase the Premises in accordance with the terms of the
Right of First Refusal Agreement.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the
Lease Date.

              WITNESSES:   LANDLORD:    
 
                CD Partners L.L.C., a Michigan limited liability company    
 
           
 
  By:   /s/ Matthew Sosin    
 
     
 
   
 
  Its:   VP    
 
     
 
   
 
                TENANT:    
 
                Mercantile Bank of Michigan, a Michigan Banking Corporation    
 
           
/s/ Maggie Holmgren
  By:   /s/ Joseph Calvaruso    
 
     
 
   
 
           
/s/ Brett Hoover
  Its:   SVP    
 
     
 
   

21



--------------------------------------------------------------------------------



 



Index of Exhibits

     
Exhibit A-1
  Floor Plan and Site Plan  
Exhibit A-2
  Rent Schedule  
Exhibit B
  Intentionally Omitted  
Exhibit C
  Sign Criteria  
Exhibit D
  Rules and Regulations  
Exhibit E
  Form of Management Agreement

22



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FLOOR PLAN AND SITE PLAN

23



--------------------------------------------------------------------------------



 



EXHIBIT A-2
RENT SCHEDULE

             
Annual Base Rent:
  Initial Term   Option Term (if exercised)

 
           
 
  Year 1: $159,084.00   Year 6: $188,580.00
 
  Year 2: $165,084.00   Year 7: $194,244.00
 
  Year 3: $171,084.00   Year 8: $200,064.00
 
  Year 4: $177,084.00   Year 9: $206,076.00
 
  Year 5: $183,096.00   Year 10: $212,256.00
 
            Monthly Installment of Base Rent:        
 
           
 
  Year 1: $13,257.00   Year 6: $15,715.00
 
  Year 2: $13,757.00   Year 7: $16,187.00
 
  Year 3: $14,257.00   Year 8: $16,672.00
 
  Year 4: $14,757.00   Year 9: $17,173.00
 
  Year 5: $15,258.00   Year 10: $17,688.00

24



--------------------------------------------------------------------------------



 



EXHIBIT B
INTENTIONALLY OMITTED

25



--------------------------------------------------------------------------------



 



EXHIBIT C
TENANT’S SIGN CRITERIA
Landlord and Tenant are working with the same sign company to design a tombstone
and/or building sign for use by Tenant at the Premises. . Subject to approval by
the City of Novi, Tenant is attempting to obtain a building sign with the
following criteria:.
Building Sign:
24”H x 120”L Fabricated break-formed aluminum panel with 2” returns
(sides) mounted to fascia with hidden brackets, exposed faces and sides painted
Matthews Acrylic Polyurethane White. Client logos shall be cut from 1/4” plate
aluminum, mechanically fastened with 1/8” studs, and stand off with 1/4”
spacers. The client logos shall be full color to match their logo
specifications. 3M Scotchcal vinyl may be used for aspects of the logo that
cannot be cut from plate aluminum.
Suite Entrance Vinyl:
One set of surface applied 3M #7725-10 White vinyl copy shall be applied to the
21 1/2”H x 17 1/2”L Malachite Corian Plaques at each suite entrance. The suite
number copy shall be Newtext Demi-Bold. There shall be a 3/16” rule line and the
tenant logo shall be implemented below the rule line.
Directional vinyl:
One set of 3M #580-10 White reflective vinyl shall be applied to the directional
signs. The tenant copy shall be in 2”H Helvetica Regular (extended) font.

26



--------------------------------------------------------------------------------



 



EXHIBIT D
BUILDING RULES AND REGULATIONS
     Tenant shall comply with the following schedule of rules and regulations
and take such actions as are necessary to ensure compliance by its agents,
contractors and invitees. All rules and regulations set forth in this schedule
shall be in addition to, and shall in no way limit, the provisions of the Lease.
No area of the Building shall be used for any purposes other than those for
which they are designated. Except for microwave cooking, Tenant will not use the
Premises for preparing or dispensing food, or soliciting of orders for sale,
serving or distribution of food. No grilling or barbecuing is permitted on the
Premises without the prior consent of Landlord
Soliciting, peddling and canvassing is prohibited on the Premises.
Nothing shall be attached to the interior or exterior of the Building other than
normal. Landlord approved fixtures.
No bicycles, vehicles or animals of any kind (other than wheelchairs and
seeing-eye dogs) shall be brought into the Building.
No marking, drilling, boring, cutting or defacing of the walls, floors or
ceilings of the Building (other than the hanging of art work, diplomas and
similar objects) shall be permitted, except as expressly provided to the
contrary in the Lease.
The toilets and other plumbing fixtures shall not be used for any purpose other
than that for which they are designed.
Chair mats must be used under all rolling or similar chairs. Tenant will be
liable for the cost of new carpet if wear occurs from the failure to use chair
mats.
8. Smoking is prohibited anywhere inside the Building. Smoking is prohibited
outside the Building near the entry and exit ways, or in any other areas
designed by Landlord.
Do not obstruct sidewalks, entrances, halls, elevators or stairways in or about
the Building
Do not place objects against glass partitions, doors or windows which may be
unsightly from the Building’s corridors, or from other areas of the Building.
After the locks have been changed by Tenant on the Commencement Date and keys
have been delivered to Landlord, Tenant shall not install or change locks other
than for the vault and Tenant’s information technology room located in the
Premises. Landlord shall not have access to the vault or Tenant’s information
technology room area without first obtaining Tenant’s consent and, at Tenant’s
option, in the presence of Tenant’s designated representatives.
Machinery or mechanical devices which are not directly related to Tenant’s
ordinary use of the Premises shall not be installed or operated.
Landlord shall not be responsible for any lost or stolen money or Premises.
The Premises shall not be used for sleeping or for any immoral or illegal
purpose.
Building windows may be cleaned at any reasonable time.
Tenant shall provide adequate waste and rubbish receptacles for the cleaning
staff.
Landlord must approve any contractor rendering any service in the Premises
before performance of any contractual services. All contractors must have a
certificate of insurance on file with Landlord. No contractor shall interfere
with other work being performed at the Premises, nor allow its employees or
agents to interfere with such work.
Parking Regulations:

27



--------------------------------------------------------------------------------



 



  (i)   Parkers will be expected to park their vehicles in an orderly manner
within the marked stalls provided.     (ii)   It is recommended that vehicles be
left in a “brakes on, doors locked” condition at all times.     (iii)   No
vehicles will be allowed to park in any driveway area or in any manner which
will interfere with the normal flow of traffic.     (iv)   Vehicles parked
illegally will be towed at the vehicles owner’s expense.     (v)   Tenant agrees
that all its employees have been fully informed as to the content of these
regulations.     (vi)   Landlord or Landlord’s agents and employees shall not be
liable for and Tenant waives all claims through Tenant resulting from any
accident or occurrence in and upon the parking area.     (vii)   All vehicles
parked in the parking areas shall be in good condition and repair, driven and
handled at the risk of the owner.     (viii)   Vehicle owner or owner’s agents
shall not wash, wax or otherwise clean or prep the interior/exterior of vehicles
or perform any maintenance whatsoever on vehicles within the parking area or on
any part of the parking lot servicing the Building.     (ix)   In the event that
vehicle owner’s use of the parking area violates any local, county or state law,
regulation or ordinance, automobile owner’s right to utilize the parking area
shall immediately cease.     (x)   Parking areas shall not be used to store
vehicles or for parking unduly large commercial or recreational vehicles.

The rules and regulations must be observed unless they are waived in writing by
Landlord.
Tenant shall be responsible for the observance of all the foregoing rules and
regulations, as well as the applicable provisions of the Lease, by Tenant’s
employees, agents, contractors and invitees. Landlord shall not be responsible
for any violation of the .foregoing rules and regulations by other tenants of
the Building and shall have no obligation to enforce the same against other
tenants. Landlord shall have the right to amend these rules and regulations from
time to time in accordance with the terms of the Lease.

28



--------------------------------------------------------------------------------



 



EXHIBIT E
MANAGEMENT AGREEMENT
     THIS AGREEMENT, made this     day of                     ,
20                     by and among Mercantile Bank Corporation, a Michigan
corporation, (hereinafter referred to as the “Owner”) whose address is 28350
Cabot Drive, Novi, Michigan 48377, and Northern Equities Management Corporation,
a Michigan corporation (hereinafter referred to as the “Agent”) whose address is
39000 Country Club Drive Farmington Hills, Michigan 48331.
In consideration of the covenants herein contained, the parties hereto agree as
follows:
1. Appointment. The Owner hereby appoints the Agent, and the Agent hereby
accepts appointment, on the terms and conditions hereinafter provided, as the
Owner’s exclusive agent to manage, rent, lease and operate the Premises known as
28175 Cabot Drive, Novi, Michigan (hereinafter referred to as the “Premises”).
2. Term and Renewal. The term of this Agreement shall be five (5) years
beginning on the date hereof, and shall thereafter automatically renew for one
(1) additional five (5) year term with the same terms and conditions as are
herein contained. Tenant shall only have the right to terminate this Agreement
if Landlord is in material breach in the performance of its duties hereunder,
and such material breach is not cured within thirty (30) days after the delivery
of written notice thereof from Tenant to Landlord, which notice shall provide
with specificity the claimed material breach.
3. Responsibilities of Agent. The Owner agrees to give the Agent the following
authority and powers (all or any of which may be exercised in the name of the
Owner) and agrees to assume all expenses in connection therewith:
     3.1 To cause to be hired, paid and supervised all persons necessary to be
employed in order to properly maintain and operate the Premises who, in such
instance, shall be the Agent’s and not the Owner’s employees, and cause to be
discharged all persons unnecessary or undesirable and execute and file all
returns and other instruments and perform all acts required to the Agent as an
employer with respect to the Premises;
     3.2 To cause the Premises to be maintained in such conditions as may be
deemed advisable by the Owner, and cause routine repairs and incidental
alterations of the building to be made, including, but not limited to,
electrical, plumbing, carpentry, masonry and any other routine repairs and
incidental alterations as may be required in the course of ordinary maintenance
and care of the Premises. Repairs or alterations involving an expenditure in
excess of Two Thousand Dollars ($2,000) for any one item shall be made only with
the prior written approval of the Owner, except that emergency repairs, i.e.,
those immediately necessary for the preservation or safety of the Premises or
for the safety of the tenants of the Premises or other persons, or required to
avoid the suspension of any necessary service in or to the Premises may be made
by the Agent irrespective of the cost thereof, without the prior approval of the
Owner if the Agent makes a reasonable attempt to communicate with the Owner in
order to obtain such approval;
     3.3 To bill and collect charges from tenants of the Premises, if any,
consistent with their respective leases to pay all costs and expenses associated
with the repair and maintenance of the Premises, and to direct such tenants to
make such payments directly to Agent, provided Agent shall collect such funds
for the benefit of Owner and as Owner’s Agent and not for its own account,
although Agent may deposit such funds in its regular bank accounts;
     3.4 To recommend, and with the approval of the Owner, cause all such acts
and things to be done in or about the Premises as shall be necessary or
desirable to comply with any and all orders or notice of violations affecting
the Premises placed thereon by any federal, state, county or municipal authority
having jurisdiction thereover, except that if failure promptly to comply with
any such order or violation would or might expose the Owner or the Agent to
criminal liability, the Agent may cause such order or notice of violation to be
complied with without the prior approval of the Owner if the Agent makes a
reasonable attempt to communicate with the Owner to obtain such approval, it
being understood that the Agent shall notify the Owner promptly after receipt of
any order or notice of violation, as aforesaid;
     3.5 To enter into all necessary or desirable service contracts in respect
of the repair and operation of the Premises, including without limitation
contracts for electricity, gas, air conditioning, equipment maintenance, water
treatment, janitorial, landscaping, window cleaning, rubbish removal, snow
removal, fuel oil, detective agency

29



--------------------------------------------------------------------------------



 



protection, vermin extermination, architects’ and engineers’ services required
for the planning and supervision of Premises, but any such contract having a
term longer than one (1) year or requiring an annual payment in excess of Five
Thousand Dollars ($5,000) must be authorized by the Owner;
     3.6 To purchase all supplies, which shall be necessary to properly maintain
and operate the Premises, and credit to the Owner any discounts or commissions
obtained for purchases;
     3.7 To check all bills received for services, work and supplies ordered in
connection with maintaining and operating the Premises and pay or cause all such
bills to be paid from funds furnished by the Owner;
     3.8 Owner shall handle all insurance coverage for the Premises;
     3.9 To maintain in a manner customary and consistent with generally
accepted accounting principles, a system of accounts to which shall be entered
fully and accurately each and every financial transaction with respect to the
operation of the Premises. To prepare and render to the Owner, annual statements
of operations;
     3.10 To keep Owner informed of the financial status and physical condition
of the Premises and other items that Owner should reasonably be made aware of;
     3.11 To cause to be prepared and filed all necessary forms relating to the
maintenance and operation of the Premises required by any federal, state, county
or municipal authority having jurisdiction thereover;
     3.12 To set up and maintain orderly files containing rent records,
insurance policies, leases and subleases, correspondence, receipted bills and
vouchers and all other documents and papers pertaining to the Premises and the
operation and maintenance thereof, the same to be and at all times to remain the
Premises of the Owner, and the Agent shall upon request of the Owner, make same
available to the Owner, and the Owner’s accountants and attorneys;
     3.13 To cooperate with the Owner’s accountants and auditors in regard to
the annual audit or any periodic audits of the books of the Owner.
     3.14 To cooperate with Owner’s accountants in regard to the preparation and
filing on behalf of the Owner of federal, state, city and any other income and
other filings required by any governmental authority;
     3.15 To generally, do all things reasonably deemed necessary or desirable
for the proper management of the Premises;
     3.16 To collect its management fees from the Owner.
     3.17 To perform, for the Owner’s account and on its behalf, any lawful act
and everything lawful and necessary or desirable in order to carry out the
Agent’s agreements contained in this Agreement. It is expressly understood and
agreed that everything done by the Agent under the provisions of this Agreement
shall be done as Agent of the Owner, and any and all reasonable obligations,
costs or expenses incurred by the Agent in the performance of its obligations
under this Agreement shall be borne by the Owner and not by the Agent. It is
expressly understood, however, that the Agent shall not be compensated for
(i) the costs incurred by the Agent in maintaining its own office staff, and
(ii) its general overhead. Any payments made by the agent hereunder shall be
made out of such funds as the Agent may from time to time hold for the account
of the Owner or as may be provided by the Owner. The Agent shall not be obliged
to make any advance to, or for the account of, the Owner or to pay any amount
except out of funds held or provided aforesaid nor shall the Agent be obliged to
incur any extraordinary liability or obligation unless the Owner shall furnish
the Agent with the necessary funds for the discharge thereof.
     3.18 Agent (and any successor management company or anyone charged with the
maintenance of the Premises) shall competitively bid, on an annual basis, all
services rendered by all subcontractors and vendors of Agent who have annual
contracts and shall use its best efforts to pass on savings incurred by the
“buying power” of Agent.
     3.19 Agent shall provide the maintenance and service standards for the
Premises, Building, grounds and surrounding grounds in accordance with class “A”
building standards.

30



--------------------------------------------------------------------------------



 



4. Banking. All funds of the Owner in the possession of the Agent shall be held
by the Agent for the Owner, in trust, and shall be deposited by the Agent in
Owner’s bank located at the Premises.
5. Compensation. All compensation payable to the Agent for its services
hereunder shall be payable by the Owner in accordance with the attached fee
schedule [to be prepared consistent with the terms of Section 26.11 of the
Lease].
6. Indemnity. The Owner shall indemnify, defend and save the Agent harmless from
and against all claims, losses, costs and liabilities arising out of damage to
Premises, or injury to, or death of persons (including the Premises and persons
of the parties hereto, and their agents, subcontractors and employees)
occasioned by or in connection with the use, management, operation, ownership,
maintenance or control of the Premises unless caused by a material breach of
this agreement by Agent.
7. Assignment. This Agreement may not be assigned by the Agent without the prior
written consent of the Owner, which will not be unreasonably conditioned or
withheld. Subject to the provisions hereof, all of the covenants, conditions and
obligations contained in this Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Owner and the Agent to
the same extent as if each successor and assign were in each case named as a
party to this Agreement.
8. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
9. Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Michigan.
10. Notices. All notices, demands, requests or other communications which may be
or are required to be given, served or sent by either party to the other, shall
be in writing and delivered personally or by certified mail, return receipt
requested, with postage prepaid, at the address first above mentioned. A party
may change the name or address for the giving of notice provided above by
written notice to the other party.
11. Entire Agreement. This Agreement and the documents to which reference in it
has been made, shall be construed together and constitute the entire, full and
complete agreement between the Owner and the Agent, and there are no
representations, inducements, promises, or agreements, oral or otherwise,
between the parties not embodied herein, which are of any force or effect.
12. Modifications. This Agreement may not be changed or modified except by
written document signed by both the Owner and the Agent.
(signatures begin on the next page)

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto intending to be legally bound hereby,
have executed this Agreement as of the day and year first above written.
WITNESSED BY:

                          Mercantile Bank OF MICHIGAN,             a Michigan
Banking Corporation    
 
               
 
      By:        
 
         
 
   
 
               
 
      Its:        
 
         
 
   
 
               “OWNER”    
 
                        NORTHERN EQUITIES MANAGEMENT             CORPORATION, a
Michigan corporation,    
 
               
 
      By:        
 
         
 
     Neil J. Sosin, President

     “AGENT”    

32